United States Court of Appeals
                        For the First Circuit


Nos. 15-1347, 15-1412

                 GOOD SAMARITAN MEDICAL CENTER,

                  Petitioner, Cross-Respondent,

                                 v.

                 NATIONAL LABOR RELATIONS BOARD,

                  Respondent, Cross-Petitioner.
                       ____________________

Nos. 15-1877, 15-1941

                 NATIONAL LABOR RELATIONS BOARD,

                  Petitioner, Cross-Respondent,

                                 v.

            1199 SEIU UNITED HEALTHCARE WORKERS EAST,

                  Respondent, Cross-Petitioner.
                      _____________________



                            ERRATA SHEET


     The opinion of this Court issued on May 31, 2017, is amended
as follows:

     On page 51, line 13, the comma is replaced with a semi-colon

     On page 52, line 1, the comma is replaced with a semi-colon

     On page 52, line 11, "they" is replaced with "it"

     On page 55, line 4, "provenance" is replaced with "province"